DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The arguments set forth in the Appeal Brief filed 12/15/2021 regarding the combination of Krief in view of Martin were found persuasive. Krief teaches a closed system with an already functioning vacuum and valve system to allow for milk pumping and flow. It would not have been obvious for the addition of a secondary vacuum outlet taught by Martin, as the effects of the additional vacuum outlet in the system of Krief may cause issues. The prior art of record fails to disclose or make obvious, either alone or in combination, the combined limitations of applicant’s claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642